                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

                                          )
 In re:                                   )        CASE NO. 20-50569-AMK
                                          )
            MIA SIMMONS,                  )        CHAPTER 7
                                          )
                                  Debtor. )        JUDGE ALAN M. KOSCHIK
                                          )
 JULIE K. ZURN, TRUSTEE,                  )
                                          )        ADV. NO. 21-5005
                         Plaintiff,       )
                  v.                      )
                                          )        EXHIBIT A PLAINTIFF’S PROPOSED
 RONNIE L. HOLMAN                         )        FACTS
                                          )
                       Defendant.         )
                                          )

   1. Ronnie L. Holman and Mia Simmons were involved in a long-term romantic
       relationship that began in 2009 and lasted through the beginning of 2020.
   2. Ronnie L. Holman and Mia Simmons were not married prior to March 20, 2020.
   3. While Ronnie L. Holman was in a relationship with Mia Simmons and until July 20,
       2020, Ronnie L. Holman was married to an individual other than Mia Simmons.
   4. Ronnie L. Holman has personal knowledge of Mia Simmons’ financial affairs.
   5. From 2018 through March 2020, Mia Simmons was not paying her debts as they came
       due.
   6. From 2018 through March 2020, Mia Simmons had incurred debts and liabilities that
       exceed the fair value of her assets.
   7. During Ronnie L. Holman’s relationship with Mia Simmons, Ronnie L. Holman and
       Mia Simmons were the owners of a joint bank account at Chase Bank, account ending
       5930 (the “Chase Account”).
   8. From March 2019 through March 2020, Mia Simmons’ income was the sole source of
       all deposits into the Chase Account.
   9. From March 2019 through March 2020, Mia Simmons deposited her wages from
       employment in an amount in excess of $24,000 into the Chase Account.
   10. From August 2010 through December 6, 2019, Mia Simmons owned the real property
       at 22094 Marberry Commons, Bedford Heights, Ohio 44146 (PPN 791-18-027) (the
       “Property”) in her name.
   11. At some time between December 2019 and March 2020, Mia Simmons deposited
       proceeds in an amount not less than $37,220.96 from the Property’s sale into the Chase
       Account.
   12. Mia Simmons owned a retirement account.



                                               1


21-05005-amk    Doc 17-1     FILED 05/28/21        ENTERED 05/28/21 14:53:56        Page 1 of 5
   13. From March 2019 through March 2020, Mia Simmons deposited distributions in an
       amount not less than $22,883.00 from her retirement accounts into the Chase Account.
   14. From February 1, 2019 to March 20, 2020, Mia Simmons had at least three other bank
       accounts, one at Bank of America ending 1146, one at US Bank ending 6297, and an
       additional account at Chase ending 7259, all of which were owned solely by Mia
       Simmons.
   15. From February 1, 2019 to March 20, 2020, Mia Simmons’ income is the source of the
       deposits into the Bank of America account ending 1146, the U.S. Bank account ending
       6297, and the additional Chase account ending 7259.
   16. Ronnie L. Holman had access to the ATM/Debit Card for the Chase Account.
   17. Ronnie L. Holman used the ATM/Debit Card for the Chase Account to make purchases
       for Ronnie L. Holman or for Ronnie L. Holman’s benefit.
   18. Ronnie L. Holman has an account with, or otherwise used or uses, the “Cash App,” a
       peer-to-peer money transfer service and financial platform offered by Square, Inc. that
       allows a user (like Ronnie L. Holman) to set up an account to receive money from, or
       send money to, another user.
   19. From February 1, 2019 through March 11, 2020, Ronnie L. Holman received transfers
       into or through the CashApp and other individual depository accounts in Ronnie L.
       Holman’s name from Mia Simmons’ bank accounts, including but not limited to the
       Chase Account. The total amount of transfers was $12,416.50.
   20. The following is an itemization of those transfers from the various accounts, showing
       the date, the amount of the transfer, and the account from which the transfer was made
       (which are referred to as the “Cash Transfers” or “Cash Payments”:

                   Chase 5930


                      2019                2/21                 $45.00
                                          2/25                $497.00
                                          2/25                $200.00
                                          2/25                 $15.00
                                           3/4                $100.00
                                           3/4                $108.00
                                           4/1                $109.00
                                           4/1                $100.00
                                           4/1                $200.00
                                          4/15                 $40.00
                                          4/15                $100.00
                                          4/15                 $60.00
                                          4/15                $100.00
                                          5/13                $360.00
                                          5/28                $425.00
                                          6/24                 $75.00
                                          6/24                 $40.00
                                           7/5                 $40.00


                                                 2


21-05005-amk    Doc 17-1     FILED 05/28/21          ENTERED 05/28/21 14:53:56       Page 2 of 5
                                      8/5                $80.00
                                      8/5                $50.00
                                     8/16               $100.00
                                     9/30               $100.00
                                     9/30                 $6.00
                                    10/15               $340.00
                                    10/15               $225.00
                                    10/25             $1,000.00
                                    10/25               $175.00
                                    10/25               $100.00
                                    10/28               $258.00
                                    10/28               $399.00
                                     11/1               $250.00
                                    11/14                 $5.00
                                     12/2               $100.00
                                     12/2                $40.00
                                     12/2                $29.00
                                     12/5               $300.00
                                     12/6               $400.00
                                     12/9               $250.00
                                    12/10               $300.00
                                    12/10               $200.00
                                    12/16               $500.00
                                    12/16               $100.00
                                    12/17               $100.00
                                    12/19             $1,300.00
                                    12/23                $90.00
                                    12/23               $210.00
                                    12/23                $50.00
                                    12/23               $100.00
           2020                       1/3               $100.00
                                      1/3               $360.00
                                      1/6               $100.00
                                      1/6                $60.00
                                      1/7               $150.00
                                      1/8                $25.00
                                      1/9                $60.00
                                     1/13                $40.00
                                     1/17                $60.00
                                     1/21                $30.00
                                     1/21                $80.00
                                     1/24                $20.00
                                     1/28               $100.00
                                     2/18                $50.00


                                           3


21-05005-amk   Doc 17-1   FILED 05/28/21       ENTERED 05/28/21 14:53:56   Page 3 of 5
                                         2/18                 $60.00
                                         2/18                $150.00
                                         2/19                 $20.00
                                         2/21                 $50.00
                                         2/24                 $60.00
                                          3/2                $606.00

            Chase 7259                   9/16                  $2.00
                                         7/26                $200.50

            US Bank 6297                 9/16                  $2.00



            Bank of America 1146         9/12                 $40.00
                                         9/12                $220.00

                                        TOTAL             $12,416.50

   21. Ronnie L. Holman did not receive anything of value in exchange for the purchases
       Ronnie L. Holman made on the Chase Account.
   22. Ronnie L. Holman did not receive anything of value in exchange for the transfers from
       these accounts.
   23. Ronnie L. Holman owed a debt to St. Ignatius in an amount no less than $2,492.
   24. Ronnie L. Holman’s debt obligation to St. Ignatius was reduced by $2,492 in December
       2019.
   25. On December 5, 2019, Mia Simmons transferred $2,492 to St. Ignatius from her Bank
       of America account ending 1146 to pay an obligation owed by Ronnie L. Holman.
   26. Simmons did not receive anything of value in exchange for transferring the $2,492 to
       St. Ignatius.
   27. Ronnie L. Holman owed a debt to an individual named Ken Barrett in an amount no less
       than $2,800.
   28. Ronnie L. Holman’s debt obligation to Ken Barrett was reduced by $2,800 in October
       2019.
   29. On October 24, 2019, Mia Simmons transferred $2,800 to Ken Barnett from her Chase
       Account to pay an obligation owed by Ronnie L. Holman.
   30. Mia Simmons did not receive anything of value in exchange for transferring the $2,800
       to Ken Barnett.
   31. In September 2019, Mia Simmons entered into an arrangement with Sharron Williams
       for debt management services for which Mia Simmons paid a total of $20,000 to Sharron
       Williams from her Chase Account under this agreement (the “Debt Settlement Money”).
   32. The Debt Settlement Money was paid in three equal payments of $2,000 each from Mia
       Simmons’ Chase Account in late October 2019 by direct transfer from the Chase
       Account to Sharron Williams and one payment of $14,000 from her Chase Account on
       December 6, 2019 from a cashier’s check drawn on her Chase Account.
   33. Ronnie L. Holman owed a debt to Portfolio Recovery in an amount no less than $315.27.

                                                4


21-05005-amk    Doc 17-1     FILED 05/28/21         ENTERED 05/28/21 14:53:56      Page 4 of 5
   34. In March 2020, Sharron Williams paid $315.27 of the Debt Settlement Money to
       Portfolio Recovery for credit card debt owed by Ronnie L. Holman.
   35. Ronnie L. Holman owed a debt to Cleveland State University in an amount no less than
       $1,754.16.
   36. On June 12, 2020, Sharron Williams paid $1,754,16 of the Debt Settlement Money to
       Cleveland State University on account of past-due obligations owed by Ronnie L.
       Holman.
   37. On July 17, 2020, Sharron Williams transferred $600 of the Debt Settlement Money to
       Ronnie L. Holman.
   38. Ronnie L. Holman owed various medical debts in an amount no less than $1,252.00.
   39. In August 2020, Sharron Williams paid $1,252.00 of the Debt Settlement Money to
       Revenue Group for medical debt owed by Ronnie L. Holman.
   40. Sharron Williams charged $850 for her services.
   41. Mia Simmons did not receive anything of value in exchange for the payment of Ronnie
       L. Holman’s debts using the Debt Settlement Money.
   42. The bankruptcy court did not authorize the transfers in the amount of $4,771.43 after
       March 20, 2020.
   43. Ronnie L. Holman is the sole member of P.U.R.E. Productions LLC, an Ohio for-profit
       limited liability company (entity #2292201).
   44. Ronnie L. Holman treats P.U.R.E. Productions LLC as Ronnie L. Holman’s personal
       alter ego.
   45. Ronnie L. Holman is the sole shareholder of P.U.R.E. Productions, an Ohio not-for-
       profit corporation (entity #2434442).
   46. Ronnie L. Holman treats P.U.R.E. Productions as Ronnie L. Holman’s personal alter
       ego.
   47. Mia Simmons’ property was transferred to Ronnie L. Holman through the deposit of her
       income, including without limitation, her wages, proceeds from the sale of her real
       estate, and distributions from her retirement accounts, into the Chase account.
   48. Mia Simmons’ property was transferred to or for the benefit of Ronnie L. Holman in the
       form of purchases, Cash Payments, and Debt Payments, the latter of which is a defined
       term that encompasses (a) the $2,492 payment to St. Ignatius on December 5, 2019 from
       Simmons’ Bank of America account ending 1146 and (b) the $2,800 payment to Ken
       Barnett on October 24, 2019 from Mia Simmons’ Chase account.
   49. Mia Simmons received less than reasonably equivalent value in exchange for the
       deposits, purchases, Cash Payments, and Debt Payments.
   50. Mia Simmons was insolvent at the time the transfers were made or became insolvent as
       a result of the transfers.
   51. Ronnie L. Holman received a copy of the complaint that was filed against Ronnie L.
       Holman by Julie K. Zurn in the Bankruptcy Court for the Northern District of Ohio,
       Case No. 21-05005.
   52. Ronnie L. Holman participated in the pretrial that was held in this matter with Judge
       Alan M. Koschik on March 3, 2021.




                                               5


21-05005-amk    Doc 17-1     FILED 05/28/21        ENTERED 05/28/21 14:53:56        Page 5 of 5
